Citation Nr: 0630282	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  03-11 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right ankle sprain.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a chronic 
psychiatric disorder, to include schizoaffective disorder and 
bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to June 
1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

The veteran failed to report for a scheduled video conference 
hearing before a Veterans Law Judge in May 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2006, the Board received additional pertinent medical 
evidence from the veteran.  The veteran did not submit a 
waiver of RO review of this evidence.

The record includes a January 2004 statement from a VA 
counselor opining that the veteran has PTSD due to service.  
The counselor stated that the veteran had been receiving 
counseling services regularly from the Greenville Vet Center 
since July 2003.  Copies of the veteran's treatment records 
from the Greenville Vet Center have not been obtained.  

VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim is affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
Generally, a claimant is seeking to reopen a finally denied 
claim for service connection because there is either no 
evidence on one or more of the three Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam), elements to establish service connection or 
insufficient evidence on one or more of these elements.  
Therefore, material evidence would be (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a VA decision determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  

In order to satisfy the legislative intent underlying the 
Veteran's Claims Assistance Act of 2000 (VCAA) notice 
requirement to provide claimants with a meaningful 
opportunity to participate in the adjudication of their 
claims, the VCAA requires, in the context of a claim to 
reopen, that VA look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Therefore, 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  See Kent v. Nicholson, No. 04-
18, 2006 WL 1320743 ( Vet. App. March 31, 2006).

A March 2005 correspondence which notified the veteran of the 
general requirements of the duty to notify, as it pertains to 
the previously denied claim of service connection for a right 
ankle sprain disability, informed the veteran that the prior 
decision denying the claim is final and that new and material 
evidence is required in order to reopen the claim.  The 
letter notified the veteran of the evidence that is necessary 
to establish entitlement to service connection and gave the 
definitions of new evidence and material evidence.  Given the 
Court's finding in Kent, the Board finds that the March 2005 
correspondence is deficient, as there was no information as 
to the basis for the final prior denial.  

The Board notes that with respect to the veteran's claim for 
service connection for a chronic psychiatric disorder, to 
include schizoaffective disorder and bipolar disorder, there 
is a previous final denial of this claim.  The veteran has 
not been provided the VCAA notice as specified in Kent with 
regards to this claim.

In the veteran's case, a notice letter which satisfies the 
duty to notify, in the context of reopening the previously 
denied claims, should include a statement indicating the 
basis for previously denied claims.  The letter should also 
state the type of evidence which would be considered material 
to reopen his claims.  

Note that during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the veteran with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

While the veteran was notified of the evidence necessary to 
substantiate a claim of service connection, he was not 
notified of the type of evidence necessary to establish a 
disability rating or effective date in the event that service 
connection is granted for any of his claims.  Therefore, on 
remand the veteran must be provided with proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include 
proper notice of the requirements imposed by the recent 
developments in case law.  

In light of the foregoing, the case is REMANDED for the 
following action:

1.  Please note that on a newly submitted 
VA Form 21-4138, dated June 12, 2006, the 
veteran provided a new home address.  All 
correspondence should be sent to the 
veteran's new address.

2.  Please send the veteran a notice 
letter which is consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  
The notice letter must describe the 
information and evidence not of record 
that is necessary to substantiate the 
claim to reopen the previously disallowed 
service connection claims.  The notice 
letter should inform the veteran about 
the information and evidence that VA will 
seek to provide; the information and 
evidence the veteran is expected to 
provide; and the notice letter should 
request or tell the veteran to provide 
any evidence in the veteran's possession 
that pertains to the claim.  

To satisfy the notice requirements for 
previously disallowed service connection 
claims, the notice letter must state the 
bases for the denial in the prior 
decisions and describe what evidence 
would be necessary to substantiate that 
element or elements required to establish 
service connection that were deficient in 
the previous denial.  

The veteran should also be provided with 
notice of the elements necessary to 
establish the underlying claim of 
entitlement to service connection.  

The notice letter should also include the 
notice requirements as outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Specifically, the notice letter 
should include information regarding the 
disability rating and the effective date 
to be assigned in the event that service 
connection is granted for any of his 
claims.  

3.  Please obtain copies of the veteran's 
medical records from the Columbia, South 
Carolina VA Medical Center dated from 
April 2001 to present, and from the 
Greenville Vet Center dated from July 
2003 to present.

4.  After the requested development has 
been accomplished, the RO should review 
the claims file and the development 
actions to ensure that it is responsive 
to and in complete compliance with the 
directives of this Remand and if they are 
not, the RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268, 270-1 (1998).  

5.  Readjudicate the claims and if any 
benefit sought on appeal remains denied, 
the veteran should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, and show consideration of 
all evidence received since the March 
2005 SSOC.  The appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



